Citation Nr: 1443245	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  08-34 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of cold weather injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is of record.

The Board remanded this matter in August 2011 for further evidentiary development.  The denial of the claim was continued as reflected in the June 2012 supplemental statement of the case and this matter was returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that this issue must be remanded again for further development.  In this regard, the Veteran claims that his feet were frostbitten in 1964 while he was stationed in Korea and that he currently suffers from residual symptoms in the lower extremities and feet as a result of this injury.  Specifically, he asserts that he experienced numbness in his feet in service and the cold weather injury resulted in poor circulation.  He also contends that his peripheral artery disease was caused by the cold weather injury in service.  The Veteran was provided with a VA examination in August 2011.  The examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She explained that there was no evidence of cold exposure or treatment in service.  The reported symptoms of claudication and neuropathy are related to his comorbid conditions of peripheral vascular disease and diabetes.  The degenerative changes noted in the x-rays are age related.  The Board has determined that this opinion is inadequate because the examiner did not provide an explanation on whether the Veteran's diagnosis of peripheral vascular disease is etiologically related to cold weather exposure and his symptoms of numbness in service.  The Board notes that although the Veteran's service treatment records do not document exposure to cold weather, the Veteran's report of exposure to cold weather during his service in Korea is consistent with the circumstances of his service.  The Veteran is also competent to report the symptoms of numbness in service.  Thus, the Board finds that clarification of the VA medical opinion is necessary in order to adequately evaluate the Veteran's claim. 

The Veteran reported at the May 2011 Board hearing that he has received treatment for his bilateral foot numbness from a private physician.  The AMC attempted to obtain more information and consent from the Veteran in August 2011 in order to obtain these outstanding records.  The Veteran did not provide the necessary information or consent in response to the August 2011 letter.  Another attempt should be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to any residuals from a cold weather injury.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. After completing the foregoing and associating any outstanding evidence with the claims file, provide the claims folder to the VA examiner who provided the opinion in August 2011, if available, for clarification.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and she should indicate that the claims folder was reviewed.  The examiner's prior opinion was based, in part, on the fact that there was no medical documentation of exposure to cold weather during service; however, the Board notes that cold weather exposure would be consistent with the Veteran's service and he is competent to report numbness of the feet after such exposure.  The examiner is asked to provide an opinion on whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's peripheral vascular disease, peripheral neuropathy or symptoms of pain, numbness and claudication of the lower extremities are etiologically related to active military service to include exposure to cold weather.  

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  The clinician should be made aware that the Board finds that cold weather exposure would be consistent with the Veteran's service and he is competent to report numbness of the feet after such exposure.

3. If the August 2011 VA examiner is unavailable, then obtain a VA opinion from an appropriate specialist, and if deemed necessary provide the Veteran with a VA examination.  The claims file, including a copy of this REMAND, must be made available to the clinician for review, and the clinician should indicate that the claims folder was reviewed in connection with the examination. After a review of all pertinent records associated with the claims file.  The clinician is asked to provide an opinion on whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's peripheral vascular disease, peripheral neuropathy or symptoms of pain, numbness and claudication of the lower extremities are etiologically related to active military service to include exposure to cold weather.  

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  The clinician should be made aware that the Board finds that cold weather exposure would be consistent with the Veteran's service and he is competent to report numbness of the feet after such exposure.

4. Upon completion of the foregoing, readjudicate the Veteran's claim for service connection for residuals of a cold weather injury based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



